DETAILED ACTION

Response to Amendment
Claims 1-9 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 9/13/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al. (JP 2013/179040, see Machine Translation) in view of Yoshida (US 2015/0086875).
Regarding claim 1, Fukumine et al. discloses a binder composition ([0023]) for a secondary battery ([0011]) positive electrode ([0011]) comprising a polymer ([0023]), wherein the polymer includes a nitrile group-containing monomer unit ([0023]), an aromatic vinyl monomer unit ([0023]), a hydrophilic group-containing monomer unit ([0023], [0030]), a conjugated diene monomer unit ([0023]), and a linear alkylene structural unit having a carbon number of 4 or more ([0023]), the aromatic vinyl monomer unit ([0023]) is included in the polymer in a proportion of not less than 30.0 mass% and not more than 60.0 mass% ([0199]).
Fukumine et al. does not explicitly disclose the polymer has an iodine number of 75/100 to 150/100 mg.
Yoshida discloses a battery (Abstract) including a binder including diene monomer units and having an iodine number of 5 – 350 mg / 100 mg ([0046]).  This configuration balances stability of oxidation potential vs flexibility of the polymer, thereby enhancing / maximizing battery cycle life and electrical characteristics ([0046]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Yoshida and Fukumine et al. are analogous since both deal in the same field of endeavor, namely, binders for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the iodine number of Yoshida into the binder polymer of Fukumine et al. to enhance and maximize battery cycle life and electrical characteristics.

Regarding claim 2, modified Fukumine et al. discloses all of the claim limitations as set forth above and also discloses when a total proportion in which the conjugated diene monomer unit and the linear alkylene structural unit having a carbon number of 4 or more are included in the polymer is taken to be A mass% ([0182], A = 56.4 + 2.7 = 59.1%, and examples in general), a proportion in which the aromatic vinyl monomer unit is included in the polymer is taken to be B mass% ([0182], 10%, and examples in general), and the iodine value of the polymer is taken to be IV (mg/100 mg) ([0056], 60 mg, and examples in general),

Regarding claim 3, modified Fukumine et al. discloses all of the claim limitations as set forth above and also discloses the polymer includes an acidic group-containing monomer unit ([0030]) in a proportion of not less than 0.1 mass% and not more than 20.0 mass% ([0029]) as the hydrophilic group-containing monomer unit ([0023], [0030]).

Regarding claim 4, modified Fukumine et al. discloses all of the claim limitations as set forth above and also discloses the polymer further includes a (meth)acrylic acid ester monomer unit ([0179]).

Regarding claim 5, modified Fukumine et al. discloses all of the claim limitations as set forth above and also discloses the polymer includes the (meth)acrylic acid ester monomer unit ([0179]) in a proportion of not less than 1.0 mass% and not more than 20.0 mass% ([0179]).

Regarding claim 6, modified Fukumine et al. discloses a slurry composition ([0109]) for a secondary battery positive electrode ([0011], [0155]) comprising: a positive electrode active material ([0110]); a solvent ([0122], [0123]); and the binder composition ([0023]) for a secondary battery positive electrode ([0011], [0155]) as set forth above.

Regarding claim 7, modified Fukumine et al. discloses a positive electrode ([0011], [0155]) for a secondary battery ([0155]) comprising a positive electrode mixed material layer ([0135]) formed using the slurry composition ([0023]) for a secondary battery positive electrode ([0011], [0155]) as set forth above.

Regarding claim 8, modified Fukumine et al. discloses a secondary battery ([0155]) comprising: the positive electrode ([0011], [0155]) for a secondary battery as set forth above; a negative electrode ([0156]); an electrolyte solution ([0155]); and a separator ([0155]).

Regarding claim 9, modified Fukumine et al. discloses all of the claim limitations as set forth above and also discloses a method of producing ([0132]-[0136]) a slurry composition ([0109]) for a secondary battery positive electrode ([0011], [0155]) comprising, in stated order ([0132]-[0136]): mixing a positive electrode active material ([0132]) and a conductive material ([0125]) to obtain a positive electrode active material-conductive material mixture ([0132]); adding the binder composition ([0023]) for a secondary battery positive electrode ([0011], [0155]) as set forth above to the positive electrode active material-conductive material mixture ([0132]) to obtain a positive electrode active material-conductive material-binder mixture ([0132]-[0136]); and adding a solvent ([0132]-[0136]) to the positive electrode active material-conductive material-binder mixture and mixing the solvent therewith ([0132]-[0136]).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725